RHESA HAWKINS BARKSDALE, Circuit Judge:
This appeal presents an Establishment Clause issue of first impression in our circuit. The Tangipahoa Parish School Board, its Board members, and the Tangi-pahoa Parish School System’s superintendent (collectively, the Board) challenge a permanent injunction against the Board’s opening its meetings with prayer. Consistent with the long-standing rule of deciding a constitutional issue on its most narrow basis, the injunctive relief must be narrowed greatly. This disposition is reached through differing opinions by each panel member.
The Board’s having conceded the prayers are unconstitutional under the test employed in Lemon v. Kurtzman, 403 U.S. 602, 613, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971), this opinion assumes, without deciding, that Marsh v. Chambers’ legislative/deliberative-body exception applies. 463 U.S. 783, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983). Under Marsh, the four prayers at issue are unconstitutional; the balance of the injunction is vacated. Applying a Lemon, rather than Marsh, analysis, Judge Stewart concurs in these four prayers being unconstitutional, but would affirm the injunction. Judge Clement would vacate the injunction, opining the prayers at issue fit within Marsh’s ambit of protection.
As a result, the portion of the injunction relating to the four prayers in the parties’ joint stipulations is AFFIRMED; the remainder of the injunction is VACATED. This matter is REMANDED to the district court for entry of an injunction consistent with this opinion. AFFIRMED in PART; VACATED in PART; and REMANDED.
I.
In October 2003, John Doe, a resident and taxpayer of Loranger, Tangipahoa Parish, Louisiana, filed this action against the Board, including on behalf of his two minor sons. The Board is a “[pjolitical subdivision” of the State, La. Const. art. 6, § 44(2), and a statutorily defined “[pjublic body”, La.Rev.Stat. Ann. § 42:4.2.
Doe challenged several prayer events permitted by the School System: pregame prayers over the public-address system at athletic events; prayers including student athletes prior to, and after completion of, such events; prayers by students to the student body over the public-address system; and the Board’s opening its meetings with a prayer (prayer practice). All but the challenge to the Board’s prayer practice were resolved by a consent judgment in August 2004. It enjoined those other prayer events, except for prayers given by students at graduation ceremonies to the extent permitted by Jones v. Clear Creek Independent School District, 977 F.2d 963, 972 (5th Cir.1992) (permitting student-initiated prayers at graduation ceremonies so long as they do not have a coercive effect), cert. denied, 508 U.S. 967, 113 S.Ct. 2950, 124 L.Ed.2d 697 (1993).
Regarding the Board’s prayer practice, the parties in September 2004 entered into *192the following joint stipulations, the sole evidence presented in district court. The Board is a deliberative body that acts in the public interest. It is responsible for operating and governing the School System’s 35 schools, including the high school attended by Doe’s two sons. The Board meets twice each month in the School System’s central office. The Board’s president normally presides; the vice-president presides in his absence. The meetings are open to the public, and students may attend. (Although it is possible under Louisiana law for a student to be a Board member, La.Rev.Stat. Ann. § 17:52(E)(1), the stipulations are silent as to whether there is a student member on the Board.)
Each meeting begins with a prayer, followed by a recitation of the Pledge of Allegiance. This prayer practice has been followed since at least 1973; prayers have been offered by Board members, the Board president, the School System’s assistant superintendent, School System teachers and students, and ministers. An individual may present a prayer only after being selected by a Board member. In a sampling of prayers delivered between January 2002 and August 2004, ten were by Board members, nine by students or former students, four by principals or assistant principals, three each by teachers and the assistant superintendent, and one each by the Board president and a minister.
The stipulations contained four of the prayers given; each contained a reference to “Jesus Christ” or “God” and “Lord”. The School System’s assistant superintendent presented the following prayer on 18 February 2003:
Heavenly Father, we thank you for the many blessings we’ve received. We thank you for our health. We thank you for our strength. We thank you for our peace of mind. We thank you for allow-
ing us to assemble here tonight, and we ask that you give this Board and our Superintendent all the wisdom and the knowledge, and the understanding they need to make the correct decisions for our students and for our parents.
Also Lord, we ask that you throw your strong arm of protection around our President and around his Cabinet Members, to help him make the right decisions that will affect thousands of U.S. soldiers, airmen, and marines, at this time. We ask that you give him the same wisdom that you gave Solomon in making decisions that’s [sic] best for our country. Also, we thank you for the greatest gift of all — your darling son, Jesus Christ. For we all know that He was born, died, and rose again, so that we all may be forgiven for our sins. And Lord, as we leave this meeting tonight, we ask that you guide us safely to our various abodes. These things we ask in your darling son, Jesus Christ’s[,] name. Amen.
A Board member’s son presented the following prayer on 23 September 2003:
Almighty God, we make our earnest prayer that Thou wilt keep the United States in thy holy protection, that Thou wilt incline in the hearts of the citizens to cultivate a spirit of subordination and obedience to government, and entertain a brotherly affection and love for one another and for their fellow citizens of the United States at large.
And finally that Thou wilt most graciously be pleased to dispose us all to do justice, to love mercy, and to demean ourselves with that charity, humility, and pacific temper of mind which were the characteristics of the Devine [sic] Author of our blessed religion, and without an [sic] humble imitation of whose example in these things, we can never hope to be a happy nation.
*193Grant our supplications, we beseech Thee, through Jesus Christ our Lord. Amen.
A School System elementary-school principal presented the following prayer on 18 May 2004:
Heavenly Father, we thank you for all the blessings that you have given us. Let us not take for granted that each breath that we take is a blessing from you, and even though we don’t understand the hardships that are put before us at different times in our lives, let us always remember that the experiences that we go through have a purpose and even though we don’t understand the purpose, it is your desire that we have each and every experience on this earth, for without you we have nothing.
Watch over our soldiers that are overseas. Please keep them safe. Please soften the hearts of our adversaries and help them see that we are trying to do what we believe is good and right and to bring freedom to people that have been oppressed.
Please guide all the people in this room that are in charge of setting the education of our children and setting the future of our children. Let all of us keep in mind that we have one focus and that is what is best for our children. Let us keep them at the front of all our decision-making processes. Let us do everything to bring glory and honor to your name, and we ask all of these things through Your Son, Jesus Christ. Amen.
In the final prayer included in the stipulations, a Board member presented the following on 15 June 2004:
Father, we thank You for Your many blessings. Father, we are grateful for the opportunity to live in this country, the greatest country on this planet. God, we have the freedom to choose, to live our lives as we please. We have the opportunity to pursue any goals we so desire.
Lord, this big Board — group of people meeting here tonight has an awesome responsibility to see that each and every child in the parish has the opportunity, and the chance to prepare themselves to the fullest to live their adult lives. God, we just pray that we in this parish will have the guidance and the wisdom to make it happen. In your name we pray. Amen.
It was not stipulated that the above four prayers were representative, or typical, of those offered at Board meetings. Each prayer in the stipulations is Christian in tenor, if not in fact.
On 3 August 2004, approximately ten months after this action was filed and only approximately one month before the consent judgment and joint stipulations, the Board considered — but unanimously rejected — a written policy that would have permitted only Board members to begin “meetings with a brief non-sectarian, non-proselytizing invocation to solemnize the occasion”. Accordingly, the Board’s unwritten practice of selecting speakers who give prayers of their own unrestricted choosing remained in effect.
This action seeks injunctive and declaratory relief. The district court held the prayers: fall outside the legislative-prayer context permitted by Marsh v. Chambers, 463 U.S. 783, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983); and otherwise violate the Establishment Clause pursuant to the traditional analysis under Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971). The court permanently enjoined the Board from opening its meetings with any prayer: “the [Board’s] practice of opening each ... meeting with a religious invocation violates [Doe’s] rights under the *194Establishment Clause of the First Amendment”. Doe v. Tangipahoa Parish Sch. Bd., No. 03-2870, 2005 WL 517341, slip op. at 25 (E.D. La. 24 Feb. 2005).
II.
Neither in district court, nor on appeal, has the Board challenged Doe’s standing to bring this action. Nor did the district court address it. Because standing is jurisdictional, however, we must address it sua sponte before considering this Establishment Clause issue of first impression in our circuit. Doe v. Sch. Bd. of Ouachita Parish, 274 F.3d 289, 292 (5th Cir.2001); see Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 547, 106 S.Ct. 1326, 89 L.Ed.2d 501 (1986) (“This question the court is bound to ask and answer for itself, even when not otherwise suggested, and without respect to the relation of the parties to it.”) (quoting Mansfield, C. & L.M. Ry. Co. v. Swan, 111 U.S. 379, 382, 4 S.Ct. 510, 28 L.Ed. 462 (1884)).
A.
Neither of the separate opinions contests the following standing analysis. This inquiry has two components. First addressed are constitutional limitations, derived from the Constitution’s case-and-controversy requirement in Article III; second, judicially-created prudential limitations are examined. McClure v. Ashcroft, 335 F.3d 404, 408 (5th Cir.2003).
To establish Article III standing, Doe “must show that the conduct of which he complains has caused him to suffer an ‘injury in fact’ that a favorable judgment will redress”. Elk Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 12, 124 S.Ct. 2301, 159 L.Ed.2d 98 (2004) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)). “[T]he concept of injury for standing purposes is particularly elusive in Establishment Clause cases”. Littlefield v. Forney Indep. Sch. Dist., 268 F.3d 275, 294 n. 31 (5th Cir.2001) (alteration in original) (quoting Murray v. City of Austin, 947 F.2d 147, 151 (5th Cir.1991), cert. denied, 505 U.S. 1219, 112 S.Ct. 3028, 120 L.Ed.2d 899 (1992)). Our “rules of standing recognize that noneconomic or intangible injury may suffice to make an Establishment Clause claim justiciable”. Id. (quoting Suhre v. Haywood County, 131 F.3d 1083, 1086 (4th Cir.1997)). For example, direct exposure to a mandatory school-uniform policy satisfied the “intangible injury” requirement for Establishment Clause standing. Id. Parents and students challenged this policy, claiming, inter alia, its opt-out procedures “favor[ed] certain established religions at the expense of other religions and thus violate[d] the Establishment Clause”. Id. at 282.
In the context of the Establishment Clause, “we attach considerable weight to ... standing ... not [having] been an issue in the Supreme Court in similar cases”. Murray, 947 F.2d at 151. For example, standing existed for a claimed Establishment Clause violation that had impaired “use or enjoyment of a public facility”. Sch. Bd. of Ouachita Parish, 274 F.3d at 292.
Standing is bolstered when, as here, the plaintiffs are public school students and their parents, “who enjoy a cluster of rights vis-a-vis their schools” and thus transcend the realm of mere bystanders. Id. A parent may be permitted to bring an action as the next friend of his or her children; however, for an action for themselves as well, parents must “assert an injurious deprivation of their own legal rights or interests”. Ward v. Santa Fe Indep. Sch. Dist., 393 F.3d 599, 606 (5th Cir.2004).
*195Doe appears to assert two standing bases: (1) as a parent of two students in the School System, he (as well as his two sons) has attended, and been offended by, Board meetings; and (2) as a resident and taxpayer of Tangipahoa Parish, where the school district is located. (Because we hold Doe has standing under the first basis, we need not address taxpayer standing.)
In his original 14 October 2003 complaint, Doe stated: he was “a domiciliary and resident” and “a taxpayer and registered voter” of Tangipahoa Parish, and also the father of two school-system students; and he and his sons found “objectionable the non-secular manner in which the Board’s meetings are conducted .... By commencing the meetings with a prayer, the Board is conveying its endorsement of religion”. He noted explicit references to God and Jesus Christ at Board meetings. In seeking injunctive relief, Doe explained his family “ha[d] suffered, and will continue to suffer, immediate and irreparable harm in the event that [the Board is] allowed to continue permitting, authorizing, encouraging, and acquiescing in the delivery of ... religious invocations at the start of each board meeting”.
As permitted by Federal Rule of Civil Procedure 15(a), Doe’s 26 November 2003 amended complaint was filed before the Board answered. The amendment added: “Plaintiffs, John Doe, James Doe, and Jack Doe, have been in attendance at school board meetings which were opened with a prayer”.
In its 26 January 2004 answer, the Board admitted its meetings were open to the public; it denied, but only for a lack of information, Doe’s allegations regarding attendance and involvement. No mention was made whether Doe had standing to bring this action.
Instead, the parties on 30 August 2004 entered into the earlier-discussed consent judgment, which resolved all claims in Doe’s complaint except his challenge to the Board’s prayer practice. Four days later, on 3 September 2004, the parties entered into the stipulations discussed supra. These stipulations did not address the standing issue directly, noting only that Doe was “a person of full age of majority and a resident and domiciliary of ... [Tan-gipahoa] Parish ... wherein he is a registered voter and taxpayer” and parent of two students within the School System. The remainder of the stipulations do not address Doe personally.
The Board’s failure to challenge Doe’s assertions that he attended Board meetings and was offended by their content was never challenged, beyond the lack-of-information denial in its answer, filed more than eight months before the consent judgment. As this action progressed, the Board had many opportunities — including during the bench trial — to contest Doe’s standing; the Board’s failure to challenge either Doe’s attendance at Board meetings or his assertion that he was offended is the equivalent of an implied admission.
Although we have not located any precedent for this implied-admission concept regarding standing, we find it sufficiently analogous to the approach taken by Federal Rule of Civil Procedure 15(b). That rule states, in part: “When issues not raised by the pleadings are tried by express or implied consent of the parties, they shall be treated in all respects as if they had been raised in the pleadings”. Similarly, the Board’s decision to proceed on the merits of Doe’s claim, without challenging either that he attended Board meetings or was offended by them, permits an inference that the Board conceded these allegations in Doe’s complaint. Further, the Board’s entering into the consent *196judgment and stipulations with Doe permits the inference that, had the Board disagreed with Doe’s allegations that he attended Board meetings and was offended by its prayer practice, it would not have entered into the consent judgment and stipulations. We may make such inferences from the record. Cf. Ladue v. Chevron, U.S.A., Inc., 920 F.2d 272, 277 (5th Cir.1991) (inferring from the record the cause of injury in a products liability action). Nor do we have any reason to believe the interests of Doe, in his role as next friend, conflict with those of his sons. In contrast, such a conflict arose in New-dow with evidence that the interests of a non-custodial father conflicted with those of his child. 542 U.S. at 15,124 S.Ct. 2301.
Based on the unchallenged allegations in the complaint, Doe has shown an injury; he and his sons have attended Board meetings and have been offended by the Board’s prayer practice, which they “find wholly objectionable”. This suffices for a noneconomic, intangible injury under our Establishment Clause jurisprudence. Lit-tlefield, 268 F.3d at 294 n. 31.
Doe’s injury, caused by that practice, would be redressed by an injunction against it. Nothing has been offered to suggest that the Board did not comply with the one imposed by the district court, so Doe’s injury appears sufficiently redressed by it.
Accordingly, three prudential factors are considered: (1) whether Doe’s complaint fits “within the zone of interests protected by the ... constitutional provision at issue”; (2) “whether [his] complaint raises [more than] abstract questions amounting to generalized grievances which are more appropriately resolved by the legislative branches”; and (3) “whether [Doe] is asserting his ... own legal rights and interests”, as opposed to those of third parties. Murray, 947 F.2d at 151 (quoting Cramer v. Skinner, 931 F.2d 1020, 1024 (5th Cir.1991)). None of the prudential limitations bars Doe’s standing: his assertion that the prayer practice of the Board, a political subdivision of the state, imper-missibly “inject[s] religion” into Board meetings, fits within the zone of Establishment Clause claims; he raises not abstract, generalized grievances, but his own experiences at Board meetings; and, finally, he asserts both his own injury, as well as those of his sons as next friend. Id.
B.
Applied to the States through the Fourteenth Amendment, Everson v. Bd. of Educ. of Ewing Twp., 330 U.S. 1, 8, 67 S.Ct. 504, 91 L.Ed. 711 (1947), the First Amendment’s Establishment Clause states: “Congress shall make no law respecting an establishment of religion”. U.S. Const. amend. I. This has become synonymous with the proposition that neither the federal nor a state government, nor their entities, may “promote or affiliate ... with any religious doctrine or organization, may not discriminate among persons on the basis of their religious beliefs and practices, ... and may not involve itself too deeply in such an institution’s affairs”. County of Allegheny v. Am. Civil Liberties Union Greater Pittsburgh Chapter, 492 U.S. 573, 590-91, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989) (internal footnotes omitted). The Amendment “guarantee^] religious liberty and equality to ‘the infidel, the atheist, or the adherent of a non-Christian faith such as Islam or Judaism’”. Id. at 590, 109 S.Ct. 3086 (quoting Wallace v. Jaffree, 472 U.S. 38, 52, 105 S.Ct. 2479, 86 L.Ed.2d 29 (1985)). “The touchstone for our [Establishment Clause] analysis is the principle that the ‘First Amendment mandates governmental neutrality between religion and religion, and between religion and nonreligion.’ ” *197McCreary County v. Am. Civil Liberties Union of Ky., 545 U.S. 844,125 S.Ct. 2722, 2733, 162 L.Ed.2d 729 (2005) (quoting Ep-person v. Arkansas, 393 U.S. 97, 104, 89 S.Ct. 266, 21 L.Ed.2d 228 (1968)).
The permanent injunction at issue is reviewed for abuse of discretion; such an abuse occurs if, inter alia, the district court relies on erroneous conclusions of law. McClure, 335 F.3d at 408. Of course, its constitutional-law conclusions are reviewed de novo. Qutb v. Strauss, 11 F.3d 488, 491 (5th Cir.1993), cert. denied, 511 U.S. 1127, 114 S.Ct. 2134, 128 L.Ed.2d 864 (1994). An Establishment Clause challenge may be evaluated using one of several judicially-created tests. As it did in district court, the Board relies solely upon the legislative-prayer exception enunciated in Marsh.
The Establishment Clause issue at hand being one of first impression for our circuit, little mention has been made of Marsh. One of our few opinions to discuss it explained the prayers in Marsh showed “absolutely no evidence of an intent to proselytize, or advance, any religion, and no threat of an establishment of religion”. Murray, 947 F.2d at 155 (holding, inter alia, a Christian cross contained in a city’s insignia did not violate the Establishment Clause). Accordingly, we look not only to Supreme Court precedent, but also to that from other circuits.
After holding Marsh did not apply to the Board’s prayer practice, the district court, as urged by Doe, held it violated each prong of the Supreme Court’s traditional Establishment Clause analysis first outlined in Lemon v. Kurtzman, 403 U.S. 602, 612-13, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971) (requiring a challenged practice to: (1) “have a secular legislative purpose”; (2) have a “principal or primary effect ... that neither advances nor inhibits religion”; and (3) “not foster an excessive government entanglement with religion”) (internal citations and quotation marks omitted).
As noted, the Board defends its prayer practice solely under Marsh, however. It concedes that practice would not survive the Lemon test. For this reason, and because this opinion assumes the Board, as a stipulated public deliberative body, falls under Marsh, this opinion looks to its legislative-prayer exception in determining whether the Board’s prayer practice violates the Establishment Clause. See, e.g., Bacus v. Palo Verde Unified Sch. Dist. Bd. of Educ., 52 Fed.Appx. 355, 356 (9th Cir. 2002) (applying Marsh to a school board as a deliberative body); Simpson v. Chesterfield County Bd. of Supervisors, 404 F.3d 276, 278 (4th Cir.) (applying Marsh to a county board of supervisors as a deliberative body), cert, denied, — U.S.-, 126 S.Ct. 426, 163 L.Ed.2d 324 (2005); Snyder v. Murray City Corp., 159 F.3d 1227 (10th Cir.1998) (en banc) (applying Marsh to a city council), cert. denied, 526 U.S. 1039, 119 S.Ct. 1334, 143 L.Ed.2d 499 (1999). Unlike the district court’s analysis and Judge Stewart’s opinion, assuming Marsh applies avoids being placed “between the proverbial rock and a hard place”, Coles v. Cleveland Bd. of Educ., 171 F.3d 369, 371 (6th Cir.1999) — the Court’s legislative-prayer analysis and its Establishment Clause jurisprudence in the public-schools context.
1.
“We are a religious people whose institutions presuppose a Supreme Being.” Zorach v. Clauson, 343 U.S. 306, 313, 72 S.Ct. 679, 96 L.Ed. 954 (1952). In that regard, “[tjhere is an unbroken history of official acknowledgment by all three branches of government of the role of religion in American life from at least 1789”. Lynch v. Donnelly, 465 U.S. 668, 674, 104 S.Ct. *1981355, 79 L.Ed.2d 604 (1984). This role is reflected in Marsh, which addressed the narrow question of whether the Nebraska state legislature’s practice of opening each legislative session with a prayer by a paid chaplain violated the Establishment Clause. 463 U.S. at 784, 103 S.Ct. 3330. Relying in large part on the “unique history” of prayer at legislative sessions and historical evidence of the intent of the Establishment Clause drafters, the Court held this practice constitutionally permissible. Id. at 790-91, 103 S.Ct. 3330.
In [the] light of the unambiguous and unbroken history of more than 200 years, there can be no doubt that the practice of opening legislative sessions with prayer has become part of the fabric of our society. To invoke Divine guidance on a public body entrusted with making the laws ... is simply a tolerable acknowledgment of beliefs widely held among the people of this country.
Id. at 792, 103 S.Ct. 3330 (emphasis added). Likewise, earlier in its opinion, the Court stated: “The opening of sessions of legislative and other deliberative public bodies with prayer is deeply embedded in the history and tradition of this country”. Id. at 786, 103 S.Ct. 3330 (emphasis added).1
The challenged prayers in Marsh contained no references to Jesus Christ; although the chaplain had made Christian references in the past, they had been removed at the request of a non-Christian legislator. Id. at 793 n. 14, 103 S.Ct. 3330. The Court emphasized: “The content of the prayer is not of concern to judges where, as here, there is no indication that the prayer opportunity has been exploited to proselytize or advance any one, or to disparage any other, faith or belief.” Id. at 794-95, 103 S.Ct. 3330. Likewise, consistent with our holding in Jones, 977 F.2d at 972, the consent judgment between Doe and the Board provides that student-led prayers may be permitted during graduation ceremonies, so long as they do not have a coercive effect.
References to God in a motto or pledge, for example, have withstood constitutional scrutiny; they constitute permissible “ceremonial deism” and do not give an impression of government approval. County of Allegheny, 492 U.S. at 595 n. 46, 603, 109 S.Ct. 3086; see Lynch, 465 U.S. at 716, 104 S.Ct. 1355 (Brennan, J., dissenting) (suggesting phrases such as “In God We Trust” are best explained as “ceremonial deism”, or practices “protected from Establishment Clause scrutiny chiefly because they have lost through rote repetition any significant religious content”); N.C. Civil Liberties Union Legal Found v. Constangy, 947 F.2d 1145, 1151 (4th Cir.1991) (explaining that use of these oft-repeated phrases “merely reflects] this fact of our history and no longer ha[s] any potentially entangling theological significance”) (quoting Hall v. Bradshaw, 630 F.2d 1018, 1023 (4th Cir.1980), cert. denied, 450 U.S. 965, 101 S.Ct. 1480, 67 L.Ed.2d 613 (1981)), cert. denied, 505 U.S. 1219, 112 S.Ct. 3027, 120 L.Ed.2d 898 (1992). Our circuit has similarly examined legislative prayers alongside other “government use[s] of religious acknowledgment” such as “In God We Trust” on our *199currency and opening our sessions with “God save the United States and this honorable court”. Murray, 947 F.2d at 154-55.
Since Marsh, the legislative-prayer exception has been sparsely applied; the Court has not held it controlling for an Establishment Clause challenge. Instead, the Court has continued to define Marsh as a narrow exception for nonsectarian legislative invocations. In County of Allegheny, applying the Lemon test to a challenged holiday display in local government buildings, the Court discussed its earlier opinion in Marsh: “However history may affect the constitutionality of nonsectarian references to religion by the government, history cannot legitimate practices that demonstrate the government’s allegiance to a particular sect or creed.” 492 U.S. at 603, 109 S.Ct. 3086 (internal footnote omitted). The history of legislative prayer, which justified the nonseetarian prayers in Marsh, “ean[not] justify contemporary legislative prayers that have the effect of affiliating the government with any one specific faith or belief’. Id. (explaining that the prayers in Marsh “did not violate this principle because the particular chaplain had ‘removed all references to Christ’ ” (quoting Marsh, 463 U.S. at 793 n. 14,103 S.Ct. 3330)).
Similarly, in Edivards v. Aguillard, 482 U.S. 578, 107 S.Ct. 2573, 96 L.Ed.2d 510 (1987), the Court explained that Marsh’s holding was based on “the historical acceptance of the practice” and deemed Marsh inapplicable to public schools, where there existed no similar longstanding tradition of prayer. Id. at 583 n. 4, 107 S.Ct. 2573 (“Such a historical approach is not useful in determining the proper roles of church and state in public schools, since free public education was virtually nonexistent at the time the Constitution was adopted.”). Likewise, in Lee v. Weisman, 505 U.S. 577, 112 S.Ct. 2649, 120 L.Ed.2d 467 (1992), the Court noted Marsh’s application to legislative bodies but refused to extend its legislative-prayer exception to public school graduation ceremonies. See id. at 596-97, 112 S.Ct. 2649. Justice Scalia’s dissent analogized the legislative prayers in Marshto the Court’s tradition of opening its sessions with the “ceremonial deism” of “God save the United States and this Honorable Court”, which dates back to Chief Justice Marshall. Id. at 635, 112 S.Ct. 2649 (Scalia, J., dissenting).
Later that year, on remand from the Supreme Court, our court decided Jones, in which we reflected on the Court’s holding in Lee that a school principal, by inviting a local clergy member to deliver a graduation prayer, violated the Establishment Clause. Jones, 977 F.2d at 965. We held Lee did not render infirm the graduation prayers at issue in Jones because they imposed no elements of unconstitutional coercion found in Lee. The student-driven nature of the prayers — the graduating class decided whether any prayer would be given — and the lack of involvement with religious institutions allowed them to pass constitutional muster. Id. at 968-72.
In its most recent Establishment Clause decisions, the Court has reaffirmed Marsh’s viability for legislative prayer. In McCreary County, it noted Marsh’s legislative prayer was upheld “despite its religious nature”. 125 S.Ct. at 2733 n. 10. In Van Orden v. Perry, 545 U.S. 677, 125 S.Ct. 2854, 162 L.Ed.2d 607 (2005), decided the same day, the Court explained it was not constitutionally problematic that the legislative prayers in Marsh “had once been offered in the Judeo-Christian tradition”, because the references to Christ had been removed after the litigation commenced. Id. at 2862 n. 8. The Court then explained that Marsh stands for the following proposition: “Simply having reli*200gious content or promoting a message consistent with a religious doctrine does not run afoul of the Establishment Clause”. Id. at 2863 (noting that the Ten Commandments, at issue in Van Orden, have an “undeniable historical meaning”). Because both McCreary County and Van Orden involved Ten Commandment displays, not legislative prayers, however, the Court declined to expand Marsh’s reach.
Nor have our sister circuits expansively applied Marsh, even for prayer in “legislative and other deliberative public bodies”. Marsh, 463 U.S. at 786, 103 S.Ct. 3330. When they do apply Marsh, other circuits typically emphasize it permits only nonsectarian, non-“proselytiz[ing legislative prayers that do not] ... advance ... or ... disparage any ... faith or belief’. Id. at 794-95, 103 S.Ct. 3330; see also, e.g., Snyder v. Murray City Corp., 159 F.3d 1227, 1235 (10th Cir.1998) (en banc) (applying Marsh to uphold city council’s decision to disallow a particular opening prayer proselytizing its religious views while disparaging others), cert. denied, 526 U.S. 1039, 119 S.Ct. 1334, 143 L.Ed.2d 499 (1999). Two circuits have squarely addressed opening prayers at school-board meetings and Marsh’s applicability to them; the Sixth and Ninth Circuits employed different approaches to hold the prayers violated the Establishment Clause.
In Coles v. Cleveland Board of Education, the Sixth Circuit in 1999 concluded school-board prayer was appropriately considered among the Supreme Court’s decisions addressing “school-related activities”, because board meetings “take place on school property and are inextricably intertwined with the public school system”. 171 F.3d at 377. Coles found two relevant “overriding principles” in the Supreme Court’s school-prayer jurisprudence: “first ... that ‘coercion’ of impressionable young minds is to be avoided, and ... second ... that the endorsement of religion is prohibited in the public schools context”. Id. at 379. After briefly outlining Marsh’s legislative-prayer exception, Coles held Marsh not controlling because the school board did not fit within the scope of legislative and deliberative bodies to which Marsh should apply. Id. at 381 (“Simply stated, the fact that the function of the school board is uniquely directed toward school-related matters gives it a different type of ‘constituency’ than those of other legislative bodies — namely, students.”). Applying the Lemon test instead, Coles held the school board’s prayers violated the Establishment Clause. Id. at 385. (Seven judges dissented, however, from the denial of rehearing en banc. 183 F.3d 538 (6th Cir.1999).)
More recently, in contrast to the Coles approach, the Ninth Circuit, in an unpublished opinion, applied Marsh to a school board’s prayers that typically included “in the name of Jesus” and were presented by a Christian. Bacus v. Palo Verde Unified Sch. Dist. Bd. of Edue., 52 Fed.Appx. 355, 356 (9th Cir.2002). In so doing, the court “assum[ed] without deciding that [Marsh] is applicable” to the school board as a deliberative body. Id. (“On the facts of this case, even if the school board is like a state legislature for this purpose, the invocations are unconstitutional.”). As in the action at hand, but unlike in Marsh, the sectarian references in the prayers at issue in Bacus were not removed after they were challenged, and the prayers consistently advanced the Christian faith. Ba-cus held: “[T]he prayers did not disparage other religious faiths, and did not proselytize. But that is not enough” to survive constitutional muster. Id. at 357. The prayers in Bacus failed the additional requirement that they “not ‘advance any one ... faith or belief ”. Id. (quoting Marsh, 463 U.S. at 794-95, 103 S.Ct. 3330). The school board’s decision to solemnize its *201meetings by using Jesus’ name impermis-sibly “display[ed] ‘the government’s allegiance to a particular sect or creed’ ”. Id. (quoting County of Allegheny, 492 U.S. at 603, 109 S.Ct. 3086). Stating that “[i]n-junctions against governmental prayers vi-olative of the Establishment Clause are routinely granted”, id., the Ninth Circuit reversed the district court’s denial of such relief.
Other circuits have also affirmed Marsh’s viability in the limited sphere of legislative prayer. Quite recently, the Seventh Circuit endorsed a narrow view of Marsh, holding its protections encompass only nonsectarian legislative prayer. Hinrichs v. Bosma, 440 F.3d 393, 399 (7th Cir.2006). In Hinrichs, the Speaker of Indiana’s House of Representatives requested that ordered injunctive relief be stayed; taxpayers had challenged the Indiana House’s 188-year-old practice of opening official meetings with brief prayers, and the district court permanently enjoined sectarian prayers. Id. at 395-96. The prayers were typically delivered by local clerics of various faiths, but Christian prayers dominated: of 45 prayers in 2005 for which transcripts were available, 29 were “identifiably Christian”. Id. at 395. Relying on the Court’s language in Marsh and Allegheny, and noting that no other circuit had taken a contrary position, the Seventh Circuit held the prayers fell outside Marsh’s protections. Id. at 400-02; see id. at 399 (“[W]e have read Marsh as hinging on the nonsectarian nature of the invocations at issue there”.).
The Tenth Circuit in Snyder v. Murray City Corp., 159 F.3d 1227 (10th Cir.1998) (en banc), cert. denied, 526 U.S. 1039, 119 S.Ct. 1334, 143 L.Ed.2d 499 (1999), applied Marsh in denying a speaker’s request to present an invocation at a city-council meeting because of its disparaging, proselytizing content. Id. at 1236. The court held: “the kind of legislative prayer that will run afoul of the Constitution is one that proselytizes a particular religious tenet or belief, or that aggressively advocates a specific religious creed”, id. at 1234; in contrast, a permissible prayer “typically involves nonsectarian requests for wisdom and solemnity, as well as calls for divine blessing on the work of the legislative body”, id.; and Marsh approved of a “genre” of prayer that “is a kind of ecumenical activity that seeks to bind peoples of varying faiths together in a common purpose”, id.
The Fourth Circuit upheld a county board of supervisors’ invocation policy that permitted only “non-sectarian [prayers] with elements of the American civil religion”. Simpson v. Chesterfield County Bd. of Supervisors, 404 F.3d 276, 278 (4th Cir.2005) (quoting the board’s policy). “[S]eeking to avoid the slightest hint of sectarianism”, the board, by letter, directed those presenting the prayer to avoid making references to Jesus Christ. Id. at 279. The court noted that earlier, in Wynne v. Town of Great Falls, 376 F.3d 292 (4th Cir.2004), cert. denied, — U.S. -, 125 S.Ct. 2990, 162 L.Ed.2d 910 (2005), it had contrasted this constitutionally permissible policy with prayers found impermissible because “sectarian references ... were far more than occasional or incidental”. Simpson, 404 F.3d at 283.
In Wynne, before filing suit against the town council, the plaintiff had proposed nonsectarian alternatives to the council’s practice of making references to “Christ” or “Jesus Christ”; as did the Board in the appeal at hand, the council refused those suggestions; and exclusively Christian prayers continued to be presented. 376 F.3d at 295. Unlike the “nonsectarian” and “civil” invocations in Marsh, those permitted by the town council “ ‘frequently’ contained references to ‘Jesus Christ’ and *202thus [impermissibly] promoted one religion over all others”. Id. at 298-99 (internal footnote omitted).
The remaining circuits have offered only a limited discussion of legislative prayer as permitted by Marsh. See, e.g., ACLU Neb. Found, v. City of Plattsmouth, 419 F.3d 772, 777 (8th Cir.2005) (“[T]he Court has approved certain government activity that directly or indirectly recognizes the role of religion in our national life”.); Freethought Soc’y of Greater Phila. v. Chester County, 334 F.3d 247, 266 (3d Cir.2003) (declining to apply Marsh to a Ten Commandments display but noting “that the Supreme Court has acknowledged the proposition that history can transform the effect of a religious practice”); Commack Self-Serv. Kosher Meats, Inc. v. Weiss, 294 F.3d 415, 430 (2d Cir. 2002) (applying Lemon, but explaining that legislative prayers in Marsh were permissible because they “did not confer a substantial and impermissible benefit on religion in general or on Christianity in particular”), cert, denied, 537 U.S. 1187, 123 S.Ct. 1250, 154 L.Ed.2d 1019 (2003); lager v. Douglas County Sch. Disk, 862 F.2d 824, 828-29 (11th Cir.) (declining to apply Marsh to prayers prior to high-school football games because, unlike the “unique history” of invocations at legislative sessions, those “at school-sponsored football games were nonexistent when the Constitution was adopted”), cert, denied, 490 U.S. 1090, 109 S.Ct. 2431, 104 L.Ed.2d 988 (1989); Carter v. Broadlawns Med. Ctr., 857 F.2d 448, 453 (8th Cir.1988) (“We do not believe the evidence recounted in Marsh can support a rule permitting state sponsored chaplaincies of any stripe.”).
2.
For the Board’s prayers to fall outside those permitted by Marsh, we must conclude either: (1) the Board, although stipulated to be a deliberative body, does not fit within Marsh’s description of “legislative and other deliberative public bodies”, 463 U.S. at 786,103 S.Ct. 3330, either because Marsh did not intend to encompass any entities beyond legislatures or because the prayers fit within the public-school context to which Marsh does not apply; or (2) the prayers are not nonsectarian and non-proselytizing, in violation of Marsh and subsequent guidance from the Court. Because the overtly sectarian prayers included in the stipulations fall outside Marsh’s limited reach, we need not decide: (1) whether the Board fits within Marsh’s legislative scope; and (2) thus whether other prayers might be constitutionally permissible. This is in keeping with the long-standing and extremely sensible rule that “constitutional issues should be decided on the most narrow, limited basis”. United States v. Roberts, 274 F.3d 1007, 1012 (5th Cir.2001). For obvious reasons, this holds especially true for Establishment Clause challenges. See, e.g., Lee, 505 U.S. at 597, 112 S.Ct. 2649 (“Our Establishment Clause jurisprudence remains a delicate and fact-sensitive one”). The opinions by Judges Stewart and Clement ignore this bedrock prudential rule.
Accordingly, we assume arguendo the Board is a Marsh “legislative” or “other deliberative public body”. As another circuit explained, “Marsh does not permit legislators to ... engage, as part of public business and for the citizenry as a whole, in prayers that contain explicit references to a deity in whose divinity only those of one faith believe”. Wynne, 376 F.3d at 301. In allowing such explicit references to “Jesus Christ”, in selecting other persons to offer prayers who also referred exclusively to the Christian deity, and in demonstrating an unwillingness to adopt a policy that would have forbidden such ref*203erences, the Board engaged in what Marsh forbids.2
Although Marsh emphasized the longstanding tradition of legislative prayer, it also found “no indication” that the chaplain’s nonsectarian prayers were “exploited to proselytize or advance any one” religion. 463 U.S. at 794-95, 103 S.Ct. 3330. In contrast, it appears the sectarian prayers here were exploited in such a manner, both with their overtly Christian tone and no evidence that an adherent of any non-Christian faith was permitted to offer a prayer presenting a different message.3 Other circuits have found prayers violative of Marsh even where some were offered by clerics of non-Christian faiths. See, e.g., Hinrichs, 440 F.3d at 395.
The longstanding history of legislative prayer does not “justify contemporary legislative prayers that have the effect of affiliating the government with any one specific faith or belief’. County of Allegheny, 492 U.S. at 603, 109 S.Ct. 3086. The prayers here have just that effect: an observer would perceive them to affiliate the Board, a political subdivision charged with acting in the public interest, with Christianity, and they show a clear preference for the Christian faith. This is impermissible under the Establishment Clause.
Unlike Coles, where at least some of the school board’s prayers were “secular in their tenor”, 171 F.3d at 373, none of the prayers included in the stipulations had such a tenor. Instead, each evoked a Christian tone, reflecting the Board’s religious preference for Christianity. The Board claims Coles is distinguishable because that school board had a student member and thus student participation was not entirely voluntary. Without supporting evidence, the Board claims it does not have a student member.4 Neither the Board’s membership nor the statute establishing parish school boards reflect, however, that a student is not a member. See La.Rev.Stat. Ann. § 17:52(E)(1) (requiring, *204inter alia, that a school-board candidate have reached age 18). Even assuming the Board does not have a student member, and because we rely solely on Marsh, while Coles applied Lemon, this is a distinction without a difference.
The most sectarian of the earlier-quoted prayers in the stipulations not only referred to “Jesus Christ” — which the Ninth Circuit deemed impermissible under Marsh, Bacus, 52 Fed.Appx. at 356 — but also spoke of Jesus Christ as “the greatest gift of all — your darling son”. As the Ninth Circuit explained, “[s]ome religions accept Jesus Christ as the Messiah, some do not, and some people do not believe in any religious faith”. Id. at 357. By solemnizing its prayers with any reference to Jesus Christ, the Board demonstrated its “allegiance to a particular sect or creed”. Id. (quoting County of Allegheny, 492 U.S. at 603, 109 S.Ct. 3086). The Christian references, which went far beyond a permissible “ceremonial deism”, were more overt and extensive than those found impermissible by the Sixth and Ninth Circuits.
As stated, no evidence exists that any prayers were given by non-Christians.5 Based on the four prayers in the stipulations, it is reasonable to infer none were. Accordingly, by providing only Christians who presented Christian prayers, the Board at minimum “aggressively advo-eate[d]” Christianity. Snyder, 159 F.3d at 1234. We need not determine whether the prayers “proselytized” because it is enough that this prayer opportunity was “exploited to proselytize or advance any one ... faith or belief’. Marsh, 463 U.S. at 794-95, 103 S.Ct. 3330 (emphasis added). The terms “proselytize” and “advance” are not synonymous. While “proselytize” “necessarily means to seek to ‘convert’ others to that belief’, “ ‘advance’ ... means simply to ‘forward, further, [or] promote’ the belief’. Wynne, 376 F.3d at 300 (quoting Webster’s Third New International Dictionary, 30,1821 (3d ed.1993)) (alteration in original). “Advancement could include ‘conversion’ but it does not necessarily contain any ‘conversion’ or ‘proselytization’ element.” Id. (emphasis in original).
Because Board members selected those who offered prayers, they were able to— and did' — select only those who would advance the Christian faith. The Board’s prayers did “further” and “promote” their Christian beliefs, see id., rather than attempting to “bind peoples of varying faiths”. Snyder, 159 F.3d at 1234. The four prayers in the stipulations evidence “an [impermissible] intent to proselytize, or advance” Christianity. See Murray, 947 F.2d at 155. There is no evidence of any prayers that represented a different faith or were secular in tone.
Further, after this action was filed, the Board made no attempt to mitigate the effect the prayers had on those in attendance, or to make the prayers more inclusive of other religious beliefs. See Wynne, 376 F.3d at 295 (noting the town council refused suggested nonsectarian alternatives for its invocations). Along this line, and although this alone is not dispositive, the Board unanimously rejected a policy requiring “non-sectarian, non-proselytizing” invocations. This was done shortly before the consent judgment concerning other prayer events in the School System.
“Whatever else the Establishment Clause may meant,] ... it certainly means at the very least that government may not demonstrate a preference for one particular sect or creed (including a preference *205for Christianity over other religions).” County of Allegheny, 492 U.S. at 605, 109 5.Ct. 3086. Because the Board’s prayers in the stipulations demonstrate a clear preference for Christianity, they are not permitted under Marsh.
In so holding, this opinion takes no position on whether another form of prayer is permissible at Board meetings.6 Instead, it holds only that prayers of the type included in the stipulations do not pass constitutional muster. This holding is far more narrow than the relief granted by the permanent injunction at issue; it enjoined all prayers at Board meetings. For the issue at hand, the holding in this opinion — and the concomitant injunctive relief — need not be that expansive.
III.
Pursuant to this opinion and those by Judges Stewart and Clement, the permanent injunction is AFFIRMED in PART and VACATED in PART and this matter is REMANDED to district court for entry of an injunction consistent with this opinion.

AFFIRMED in PART; VACATED in PART; REMANDED.


. Although Judge Stewart opines that Marsh applies only to legislative bodies, Marsh contemplated deliberative public bodies more generally. In any event, as stated, this opinion only assumes that Marsh applies. To decide, as Judge Stewart does, whether it applies is not necessary and, as discussed infra, is violative of the well-settled rule that constitutional questions, especially those involving the Establishment Clause, should be decided on the most narrow basis possible. Accordingly, this opinion does not respond to Judge Stewart's reasons for claiming Marsh does not apply to the Board's prayer practice.


. Judge Clement contends this analysis incorrectly allocates the burden of proof to the defendant Board, rather than the plaintiff Doe, because the Establishment Clause violation is based on an absence of evidence. See infra. But the unconstitutionality here is not found in a lack of evidence (t.e., in the Board's failure to prove) that prayers from other faiths were offered; rather, the impermissible advancement of a particular religion is grounded in the Board's refusal to adopt a nonsectarian policy, the prayers’ uniformly Christian tenor, and their overtly sectarian, proselytizing references. See, e.g., Hinrichs, 440 F.3d at 395-96 (upholding Establishment Clause injunction when evidence showed 41 of the 53 legislative invocations during the calendar year were Christian, many containing identifiable supplications to Christ). It is the Board’s stipulated prayer practice, not one particular prayer, that is at issue.


. Judge Clement maintains a content-based analysis contradicts Marsh. See infra. But Marsh's guidance is not so simple. Marsh's not examining content was conditioned on there being "no indication that the prayer opportunity has been exploited to proselytize or advance any one [faith or belief]”, 463 U.S. at 794, 103 S.Ct. 3330, a condition that often requires examination of content. See, e.g., Hinrichs, 440 F.3d at 398-99 (rejecting the argument that Marsh proscribes examining sectarian prayer content, and "read[ing] Marsh as hinging on the nonsectarian nature of the invocations at issue”). Marsh noted the sectarian references were removed following filing of the complaint. 463 U.S. at 793, n. 14, 103 S.Ct. 3330. Unlike Marsh, the sectarian advances at issue here continue unabated, as reflected in the stipulations. This fact, combined with the apparent foreclosure of other religious viewpoints, demonstrates, as discussed infra, the prayer practice was exploited to advance, if not also proselytize, a particular faith.


.Contrary to Judge Clement’s opinion, because the Board, not Doe, makes this claim, the burden obviously rested on it to provide supporting evidence.


. Again, in the light of the joint stipulations, the burden was on the Board to provide evidence of non-Christian prayers. It failed to do so, as discussed infra.


. Contrary to Judge Clement’s opinion at 4, this opinion does not "render[] all sectarian prayer necessarily unconstitutional”. Nor, contrary to her claim at 5, does it "reduc[e] Marsh to a sectarian/non-sectarian litmus test”. Instead, being faithful to finding the most narrow basis for deciding the issue at hand, and based on the facts presented in the joint stipulations, this opinion holds that the prayers presented in those stipulations are unconstitutional. In short, this holding is far more narrow than the broad reach erroneously ascribed to it by Judge Clement. Moreover, her opinion fails to recognize that, even if another type of prayer had been given, which the Board failed to show, that would not cure the unconstitutionality of the prayers in the joint stipulations.